Citation Nr: 0916964	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 
1946 and from July 1947 to March 1948.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In August 2004 the Board remanded the case for 
further development.  The case has been returned to the Board 
for further appellate action.  

In May 2004, the Veteran testified at a Board video 
conference hearing at the RO before a Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in May 2004 the Veteran was afforded a 
hearing before a Veterans Law Judge at the RO.  In January 
2009, the Board contacted the Veteran, advised him that the 
Veterans Law Judge who conduced that hearing was no longer 
employed by the Board and offered him an opportunity for 
another hearing.  The Veteran has responded and indicates 
that he wants to attend a video conference hearing at the RO 
in Muskogee, Oklahoma, before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a video conference 
hearing for the Veteran at the RO in 
Muskogee, Oklahoma, and properly notify 
him and his representative of this 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




